213 F.2d 619
James O. COCHRAN, Appellant,v.UNITED STATES of America, Appellee.
No. 11958.
United States Court of Appeals District of Columbia Circuit.
Argued May 19, 1954.
Decided May 27, 1954.

Appeal from the United States District Court for the District of Columbia.
Messrs. William E. McCollam and James K. Hughes, Washington, D. C., for appellant.
Mr. Samuel J. L Hommedieu, Jr., Asst. U. S. Atty., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis A. Carroll, Asst. U. S. Atty., were on the brief, for appellee. Messrs. John D. Lane and Edward P. Troxell, Asst. U. S. Attys., and William J. Peck, Asst. U. S. Atty., at the time the record was filed, also entered appearances for appellee.
Before BAZELON, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of the offense of unauthorized use of a motor vehicle, defined in § 22-2204, D.C.Code (1951). We find no reversible error and the judgment accordingly is


2
Affirmed.